Citation Nr: 0332806	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-15 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an October 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The RO denied entitlement to an evaluation in 
excess of 50 percent for PTSD.

In June 2003, the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  PTSD is productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as obsessional rituals, near-continuous panic or depression, 
and difficulty in adapting to stressful circumstances.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's combat service is documented in his personnel 
records, including the receipt of a Combat Infantryman Badge.  

VA treatment records reflect the diagnosis of PTSD in 1993.  
Depressive disorder was diagnosed on a VA examination 
conducted in July 1995.  A VA examination was conducted in 
May 1997.  At that time, the examiner diagnosed PTSD.

By rating action of July 1997, the RO granted entitlement to 
service connection for PTSD.  A 30 percent rating was 
assigned, effective March 20, 1997.

Ongoing complaints of and treatment for PTSD are recorded in 
VA treatment reports dated from June 1999 to March 2000.  In 
July 1999 the examiner reported a Global Assessment of 
Functioning (GAF) Scale score of 58.  A GAF score of 52 was 
noted in September 1999.  The reported GAF was 60 in November 
1999.  

Pursuant to the veteran's claim for an increased rating, a VA 
examination was conducted in April 2000.  The examiner 
acknowledged a review of the claims folder in the report.  It 
was noted that the veteran had retired from teaching in 1982, 
and that he had stopped working on a part-time basis at a 
university until he became ill in January 2000.  The veteran 
complained of increased anxiety, difficulty sleeping, six to 
eight flashbacks a month, irritability, and mourning the loss 
of friends.  

On examination, the examiner indicated that the veteran was 
on time and drove to the office.  He appeared neatly groomed 
and dressed and was not in acute distress.  Psychomotor 
activity was normal.  His behavior was cooperative and well 
mannered.  His speech was fluent, coherent and relevant.  His 
thoughts were goal directed.  He noted that his religious 
beliefs would not allow him to have suicidal or homicidal 
ideas.  He reported hearing noises similar to those when he 
was on patrol during World War II and getting up to check 
around the house.  He would also have flashbacks.  

He reported hearing mumbling voices, the same as those he 
heard when they liberated prisoners of war from concentration 
camps.  He would hear the voices and remember the smell.  
Affect was appropriate.  Mood was anxious and cognitive 
functions were age appropriate.  The mental status report 
score was 29 out of 30.  The examiner determined that the 
veteran was competent to handle funds.  The examiner 
diagnosed chronic PTSD and reported a GAF of 50 and a GAF of 
52 for the past year.  

By rating action of May 2000, the RO determined that an 
increased rating of 50 percent was warranted.  An effective 
date of June 9, 1999 was assigned.

Ongoing complaints of and treatment for PTSD are recorded in 
VA treatment reports dated from April 2000 to March 2001.  

In response to the RO's May 2001 development request, the 
veteran's Vet Center counselor provided a summary of the 
treatment and an assessment of the severity of the veteran's 
PTSD.  The counselor reported that the veteran's symptoms had 
begun escalating in August 2000, at the time of a major war 
anniversary and had continued to be severe since that time.  
He had become more depressed and his sleep had become less 
and more disturbed.  He was having nightmares three to four 
nights a week and his daily intrusive thoughts had increased.  
He still heard buddies or someone calling to him during the 
day.  His increase in symptoms caused an increase in his 
inability to concentrate or remember and his interest in 
usual activities to wane.  He denied suicidal or homicidal 
thoughts.  

Regarding work, the counselor reported that the veteran did 
work as a part-time teacher and was active in his woodworking 
shop.  However, his contract with the university had not been 
renewed.  The veteran was aware of the fact that his 
concentration and memory led to this decision even though he 
was not directly told such information.  He had restricted 
his activities in his woodworking shop due to lack of 
concentration and memory problems, which presented safety 
concerns.  He had also lost interest in that activity.  

The veteran's counselor determined that the veteran is 
totally disabled and would never return to any form of 
gainful employment or meaningful avocation due to PTSD.  The 
counselor reported seeing the veteran on a regular basis.  

A VA examination was conducted in June 2001.  The examiner 
noted that the claims folder had been reviewed.  Since the 
last examination, the veteran reported that he had not been 
hospitalized for PTSD and that he had not attempted suicide.  
The reported symptoms included flashbacks, memories from the 
war, nightmares, sleep disturbance, tearfulness, memory 
problems, forgetful about names, anxiety, fears and startle 
response.  He complained of long periods of depression, 
lasting one to two days.  

During those times, he does not want others to bother him.  
He sits in his room with his eyes closed and does not have 
enough energy to do things such as going to the mailbox.  He 
attributed such behavior to the intensity of the flashbacks.  
He would feel weak to the point that he had difficulty 
tending to things such as activities of daily living.  Some 
days, he would talk with his friends and at other times he 
would not remember their names.  He complained of 
difficulties sleeping due to nightmares and flashbacks.  He 
reported that his flashbacks were frequent and vivid.  His 
speech had become blurred and he has grown sensitive to any 
kind of criticism.  He reported having intrusive war memories 
all of the time.  He had become forgetful of the names of his 
grandchildren and great-grandchildren.  His wife was not well 
and he did not have anyone to talk to, except for his 
counselor.  He reported feeling startled by loud noises.  

On the mental status examination, the examiner noted that the 
veteran was on time for his appointment and drove himself to 
the examination.  Psychomotor activity was normal.  The 
examiner observed that he was neatly groomed and dressed in 
casual attire.  His behavior was cooperative and polite.  The 
examiner found that he seemed genuine in his report of 
difficulties.  His speech was clear, fluent, coherent and 
relevant.  His thoughts were goal directed and he denied 
suicidal or homicidal ideas.  He admitted to seeing tanks, 
fox holes and hearing voices during flashback episodes.  

At night, he checks the perimeter of his house when he hears 
noises, only to discover that it is the wind on the 
neighbor's dock.  Affect was considered appropriate and mood 
anxious.  Cognitive functions were unchanged from the 
previous evaluations.  The examiner determined that the 
veteran was competent to handle VA funds.  The examiner 
diagnosed chronic PTSD and assigned a GAF score of 49, and 50 
for the past year.  

VA treatment records, dated from 2001 to 2002, reflect 
ongoing use of prescription medication as well as the report 
of the veteran's regular group therapy attendance.  The 
records also document chronic complaints of depression, 
anxiety, interrupted sleep, becoming easily startled, and 
hypervigilence

In June 2003, the veteran testified at a personal hearing 
held before the undersigned Veterans Law Judge sitting at the 
RO.  He recounted his World War II experiences.  He noted 
that while he worked as a teacher, he was able to keep his 
mind off of those experiences.  However, when he retired, he 
noticed an increase in symptoms.  He reported seeing a 
psychiatrist about every six weeks and he has been in group 
counseling for about five to seven years.  The sessions with 
the counselor had been helpful.  

He testified that his anxiety and depression had become worse 
and that his PTSD symptoms have severely affected the quality 
of his life.  His wife took care of paying the bills and he 
had limited his driving.  When he had flashbacks at night, he 
awakened swinging and then tried to take time to allow it to 
subside.  He went out to check the perimeter.  He testified 
that his wife had been understanding, and that he had a good 
relationship with his children and grandchildren.  However, 
he isolated himself from them at times when his energy wore 
down.  At that time, he was in a depression and wanted to go 
into a room and sit in the dark.  

He also noted feeling anxious about visits from his children 
and grandchildren.  He also testified that he can only be in 
crowds up to a certain point and will have panic attacks.  He 
reported that he wanted to retire because of his PTSD.  The 
students started to get unruly and it added to his anxiety.  
He testified that he does not sleep much and that he spends 
most of his day depressed.  He reported taking Zoloft.  

In the summertime, he tried to work in the garden because it 
was peaceful.  He used to do woodwork, but got rid of the 
wood shop because he almost injured himself two or three 
times.  Sometimes, he would go and do things with his wife 
such as shop or have dinner or lunch.  However, he spends 
most of his time alone.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
50 percent disabling when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Ratings shall be based as  far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duty to Notify & to Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
applies with respect to this appeal.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for establishing entitlement to an increased rating for PTSD 
in the October 2001 rating decision, February 2002 statement 
of the case, and the supplemental statement of the case 
issued in October 2002.   

Furthermore, with regard to notice, the Board points out that 
in April 2001, the RO sent the veteran a letter that 
specifically addressed the VCAA in light of the claim for 
increased compensation benefits filed that same month.  The 
letter informed the veteran of the enactment of the VCAA; 
VA's duty to assist in obtaining evidence; what evidence must 
show for entitlement; when and where to send pertinent 
information; what VA had done to assist the claim; and how to 
contact VA for additional assistance.  Therefore, the duty to 
notify has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the CAFC invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

The April 2001 VCAA letter did give the veteran 60 days to 
respond.  However, more than one year has elapsed since the 
issuance of the letter, and the veteran presented testimony 
at a hearing conducted in June 2003.  Therefore, the veteran 
has been given a full year to respond to the VCAA notice, and 
all evidence, including his testimony, has been obtained and 
associated with the claims file.  

The RO provided the veteran with notice of the VCAA and 
adjudicated his claim with this law in mind, by the statement 
of the case and supplemental statement of the case, both 
issued in 2002.  Therefore, the Board finds no prejudice to 
the veteran in proceeding with this case at this time, 
because the procedural actions of the RO are in agreement 
with and adhere to the mandates of this new law with respect 
to the duty to notify and the duty to assist the veteran in 
the development of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  Also, the veteran participated in a personal 
hearing conducted by the undersigned at the RO in June 2003.  

A review of the file indicates that the veteran provided the 
RO with all of the pertinent information concerning any 
existing evidence.  Therefore, this is clearly a case where 
any further attempts to obtain any additional records would 
be futile.  38 U.S.C.A. 5103A (West 2002); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (codified at 38 C.F.R. 
3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Increased Evaluation

The veteran asserts that his PTSD is more than 50 percent 
disabling.  Given the clinical findings of record and the 
veteran's testimony, the Board is in agreement.  The evidence 
clearly shows that his clinical symptoms more clearly 
approximate the criteria for assignment of a 70 percent 
rating under Diagnostic Code 9411 has been met.  

The clinical findings documented throughout the record 
clearly show that the veteran's PTSD is productive of 
symptoms such as obsessional rituals, near-continuous panic 
or depression, and difficulty in adapting to stressful 
circumstances.  The evidence shows that the veteran's 
flashbacks and nightmares cause him to check the perimeter, 
which clearly indicates that the veteran's PTSD is productive 
of symptoms such as obsessional rituals and near continuous 
panic.  A review of the record shows that the GAF scores have 
been within the range of 51 to 60 that contemplates moderate 
symptoms that include occasional panic attacks.  

The GAF scores have also fallen within the range of 41 to 50, 
which reflects symptoms such as severe obsessional rituals.  
Also, the record shows chronic complaints of and treatment 
for depression and anxiety, therefore it is evident that PTSD 
is productive of near continuous panic and depression as 
required for a 70 percent rating under Diagnostic Code 9411.  

Furthermore, the veteran has testified and his counselor has 
confirmed, that the severity of PTSD creates difficulty in 
adapting to stressful circumstances such as work.  The 
symptoms generally associated with the reported GAF scores of 
record take into account an individual's ability to function 
in the workplace.  Therefore, the disability picture 
presented approximates the criteria for a 70 percent rating 
under Diagnostic Code 9411.  As there is a question as to 
which rating should apply, the higher rating of 70 percent is 
appropriate in this instance.  See 38 C.F.R. § 4.7 (2003).  

A total rating of 100 percent is not warranted as the 
disability picture presented does not show that the veteran 
is totally disabled as the result of PTSD.  Furthermore, the 
clinical findings of record do not show that the veteran's 
PTSD produces any of the symptoms considered when assigning a 
rating of 100 percent under Diagnostic Code 9411.  Therefore, 
the Board finds that with regard to applying a 70 versus 100 
percent rating, there is no question as to which rating 
should apply.  See 38 C.F.R. § 4.7 (2003).  


Extraschedular Consideration

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337, the CAVC clarified that 
it did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such conclusion on its own.  In the 
veteran's case at hand, the Board notes that the provided the 
criteria for extraschedular evaluation and obviously 
considered them; however, the RO did not grant increased 
compensation benefits on this basis.
The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As stated, the veteran's PTSD interferes with his ability to 
maintain employment.  However, the 70 percent rating assigned 
by this decision contemplates the level of interference with 
employment associated with the degree of disability 
demonstrated.  Hence, the Board finds that marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating) is not shown.  Additionally, the 
record consists of treatment reports and VA examination 
reports that include findings regarding the symptoms and 
manifestations of the veteran's PTSD.  These records do not 
indicate or contain references to frequent hospitalization 
for treatment of this disability.  Moreover, PTSD is not 
otherwise shown to render impractical the application of the 
regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to the governing criteria applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



